NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-APR-2021
                                            09:25 AM
                                            Dkt. 51 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

             PATRICK M. NG, JR., Plaintiff-Appellant, v.
                   KEN'S TOWING, Defendant-Appellee


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH HILO DIVISION
                      (CASE NO. 3DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On October 26, 2020, the appellate clerk received
self-represented Plaintiff-Appellant Patrick M. Ng, Jr.'s (Ng)
notice of appeal without the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a). The appellate clerk
electronically filed the notice of appeal to create this appeal,
CAAP-XX-XXXXXXX, on October 27, 2020;
           (2) On November 18, 2020, the appellate clerk notified
Ng to pay the filing fees or file a motion for leave to proceed
on appeal in forma pauperis on or before November 30, 2020, or
the appeal could be dismissed;
           (3) On December 29, 2020, the appellate clerk entered a
default of the record on appeal, informing Ng that the time to
docket the appeal expired on December 28, 2020, he had not paid
the filing fees or obtained an order allowing him to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on January 8, 2020, for action that may include
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

dismissal of the appeal, and he could seek relief from default by
motion;
           (4) The appellate clerk mailed the notice of non-
payment and the default notice to Ng at his address on record, as
reflected on documents Ng filed in the underlying case, including
the complaint and requests for transcripts, documents Ng filed in
this case, including a letter to Ng from the Office of
Disciplinary Counsel, and that is substantially consistent with
the address listed on the notice of appeal. The United States
Postal Service returned the envelopes marked, "Return to Sender,
Attempted - Not Known, Unable to Forward," with handwriting that
states, "Opened in error, Rtn. to Sender, Use address on appeal
form." Ng has not filed a notice of change of address,
consistent with HRAP Rule 25(f); and
           (5) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 27, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2